Title: From Jonathan Trumbull, Jr. to New York Officer Commanding at Dobbs’s Ferry, 16 July 1782
From: Trumbull, Jonathan, Jr.
To: Officer Commanding at Dobbs’s Ferry, New York


                  
                     Sir
                     Philadelphia 16th July 1782.
                  
                  It is his Excellency’s the Commander in Chief’s directions that the Bearer of this Mr Winslow, be permitted to pass into the Enemy’s Lines agreable to the inclosed Permission. I am Sir Your most Obdt 
                  
                     J. Trumbull Junr Secty
                  
               